 


110 HR 3753 IH: Federal Judicial Salary Restoration Act of 2007
U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3753 
IN THE HOUSE OF REPRESENTATIVES 
 
October 4, 2007 
Mr. Conyers (for himself, Mr. Daniel E. Lungren of California, Mr. Hoyer, Mr. Boehner, Mr. Berman, Mr. Pence, Mr. Watt, Mr. Bachus, Mr. Schiff, Mrs. Biggert, Ms. Wasserman Schultz, and Mr. Gohmert) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To increase the pay of Federal judges, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Federal Judicial Salary Restoration Act of 2007.  
2.Restoration of compensation Effective the first applicable pay period beginning on or after the date of enactment of this Act, the salaries of the following categories of federal judicial officers shall be as follows: 
(1)The judges of the United States district courts appointed under section 133(a) of title 28, United States Code, shall be adjusted to $233,500. 
(2)The judges of the United States courts of appeals appointed under section 44(a) of title 28, United States Code, shall be adjusted to $247,500. 
(3)The associate justices of the United States Supreme Court provided for in section 1 of title 28, United States Code, shall be adjusted to $286,900. 
(4)The Chief Justice of the United States provided for in section 1 of title 28, United States Code, shall be adjusted to $299,800. 
3.Coordination rule If a pay adjustment under section 2 is to be made for an office as of the same date that any other pay adjustment would take effect for such office, the adjustment under section 2 shall be made first. 
4.Repeal of prohibition on salary increases Section 140 of Public Law 97–92, as amended by Public Law 107–77 (28 U.S.C. 461 note), is repealed. 
5.Authorization of appropriations There are authorized to be appropriated such sums as may be necessary to carry out this Act. 
6.Effective date This Act and the repeal made by this Act take effect on the date of the enactment of this Act. 
 
